NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-5040-15T1

CITIBANK, NA, as Trustee for
the Holders of Bear Stearns
Arm Trust, Mortgage Pass-
Through Certificates, Series
2007-1,

        Plaintiff-Respondent,

v.

ARVIN PHILLIP and SHAMELA
PHILLIP,

        Defendants-Appellants,

and

BANK OF AMERICA, NA,

     Defendant.
_________________________________

              Submitted September 13, 2017 – Decided September 28, 2017

              Before Judges Fuentes and Manahan.

              On appeal from Superior Court of New Jersey,
              Chancery Division, Monmouth County, Docket No.
              F-031247-08.

              Arvin Phillip and Shamela Phillip, appellants
              pro se.

              Henry F. Reichner (Reed Smith LLP), attorney
              for respondent.
PER CURIAM

     In   this   mortgage   foreclosure   matter,   defendants,     Arvin

Phillip and Shamela Phillip, appeal from an order entered by the

Chancery Division granting a motion to amend final judgment in

favor of plaintiff, Citibank, NA, as well as orders denying

defendants' motions for reconsideration and to vacate the amended

final judgment.      Defendants sought to vacate the eight-year-old

judgment after failing to defend the action.        We affirm.

     On appeal, defendants raise the following arguments:

           POINT I

           TOLLING.

           POINT II

           STANDING.

           POINT III

           ASSIGNMENT OF MORTGAGE.

           POINT IV

           CERTIFICATION OF TABITHA LONDON (INCORRECTLY
           RULED BY JUDGE CLEARY).

           POINT V

           CHAIN OF TITLE (THE ISSUE WAS NOT ADDRESSED
           BY JUDGE CLEARY, HOWEVER, IT IS IMPERATIVE TO
           HAVE A CLEAR CHAIN OF TITLE FOR THE TRUST TO
           ACCEPT A LOAN).




                                   2                              A-5040-15T1
            POINT VI

            THE WELLS FARGO FORECLOSURE MANUAL (ISSUE NOT
            RAISED BUT DUE TO NEW AND RELEVANT CASE LAW[,]
            IT IS APPLICABLE).

            POINT VII

            OTHER RELEVANT CASES (JUDGE CLEARY DID NOT
            ADDRESS THE JESINOSKI CASE).

            POINT VIII

            OUT OF STATE DECISIONS.

            POINT IX

            BORROWER'S      RIGHT   IN    THE    SECURITIZATION
            PROCESS.

    Having considered the record on appeal in light of the

arguments   raised     by   defendants,   we    find   the   arguments   lack

sufficient merit to warrant discussion in a written opinion.                R.

2:11-3(e)(1)(E).     We affirm for the reasons set forth in the oral

opinion of Judge Patricia Del Bueno Cleary, which was premised

upon uncontested material facts and applicable settled law.

    Affirmed.




                                     3                               A-5040-15T1